Citation Nr: 9924582	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises in Houston, Texas


THE ISSUE

Whether a timely substantive appeal was filed for the 
veteran's claim of waiver of recovery of loan guaranty 
indebtedness in the amount of $27,596.07 plus interest.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The evidence of record indicates that the veteran had 
honorable service, reportedly from March 1975 to February 
1979. 

In October 1995, the Committee on Waiver of Indebtedness 
(Committee) denied the veteran's request for a waiver of 
recovery of indebtedness for the amount of $27,596.07 plus 
interest.  That same month, the veteran was notified of the 
determination and informed of his procedural and appellate 
rights. 

In June 1996, the Committee received the veteran's notice of 
disagreement (NOD) with the aforementioned decision.  In 
response, the Committee, by a July 1996 letter, asked the 
veteran to submit additional information.  In August 1996, 
the veteran then requested a 60-day extension in order to 
gather the requested development.  In August 1996, the 
request was granted.  A Report of Contact also shows that a 
request for a 20-day extension was granted in September 1996.  

On October 15, 1996, a statement of the case (SOC) was 
issued.  By a December 1996 letter, the veteran requested a 
60-day extension along with a copy of his claims folder.  On 
December 10, 1996, the Committee mailed to the veteran a 
letter which notified him that his request for an extension 
had been granted.  In addition, at that time, the veteran was 
told that the substantive appeal should be returned within 60 
days from the date of the letter.  The record then shows that 
in a Report of Contact dated on February 13, 1997, the 
veteran's spouse requested an additional extension of two 
weeks.  The two-week extension was granted.  The veteran's 
Department of Veterans Affairs (VA) Form-9 was received on 
March 25, 1997.

On appellate review in October 1997, the Board of Veterans' 
Appeals (Board) detailed the above-discussed procedural 
development of the veteran's case and noted that in spite of 
the veteran's requests for extensions, it appeared as though 
his substantive appeal was not timely filed.  Thus, a 
question as to whether the veteran had filed a timely 
substantive appeal had arisen and must be addressed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).  
The Board thereafter remanded the veteran's claim and 
directed the Committee to consider whether the veteran filed 
a timely substantive appeal with respect to the issue of 
entitlement to a waiver of recovery of loan guaranty 
indebtedness in the amount of $27,596.07 plus interest.  The 
Board also noted that if the decision was adverse to the 
veteran, he should be provided with a supplemental statement 
of the case (SSOC), which included all pertinent law and 
regulations.  

By SSOC's issued in April and May 1999, the Committee 
accomplished the foregoing.  Because the claim remains 
denied, the case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  In February 1984, the veteran received a home loan 
guaranty and, in December 1987, he defaulted on the loan, 
creating indebtedness in the amount of $27,596.07.

2.  In September 1995, the veteran requested a waiver of 
recovery of overpayment.

3.  By an October 1995 determination, the Committee denied 
the veteran's request.  On October 27, 1995, notice of that 
determination was mailed to the veteran.

4.  In June 1996, the veteran filed notice of disagreement.

5.  In August 1996 and September 1996, the veteran requested 
a 60-day extension and 20-day extension, respectively, to 
submit additional evidence.  The Committee granted the 
veteran's requests.

6.  On October 15, 1996, a SOC was issued to the veteran, and 
in December 1996, the veteran again requested an extension.  

7.  By a December 10, 1996 letter, the Committee told the 
veteran that the request for an extension had been granted 
and that the substantive appeal should be submitted within 60 
days of the date of the letter.  

8.  By a February 13, 1997 Report of Contact, the veteran's 
spouse requested an additional extension of two weeks.  The 
request was granted.

9.  The Committee received the veteran's VA Form-9 on March 
25, 1997.

10.  The substantive appeal was not received within 60 days 
of the mailing of the October 15, 1996 SOC, within a year of 
the mailing of the October 27, 1995 notification letter, or 
within the allotted time periods granted pursuant to the 
veteran's requests for extensions.  


CONCLUSION OF LAW

The veteran's March 25, 1997 substantive appeal was not 
timely filed as to his request for a waiver of recovery of 
loan guaranty indebtedness in the amount of $27,596.07 plus 
interest.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Review of the record shows that in January 1984, the veteran 
submitted a VA Application for Home Loan Guaranty and in 
February 1984, the Regional Office (RO) granted the veteran's 
claim.  The veteran settled on the residential property 
within the same month.  Thereafter, the record shows that by 
a February 1987 letter from Texas Western Mortgage, it was 
indicated that the veteran would be sent a demand letter on 
the residential loan.  The letter would give him until 
February 1987 to take action on protecting his interest.  If 
the veteran could send payments, recovery of the loan would 
not be accelerated.  

The record then shows that in a December 1987 Notice of 
Default, the veteran's spouse stated that they had sent 
payments to Texas Western, that her spouse had been laid off 
for six months, and that repayment would be mailed shortly 
thereafter.  In November 1987, the VA issued a Notice of 
Intention to Foreclosure to the veteran and in March 1988, 
the VA issued a subsequent Notice of Default.  In addition, 
in March 1988, the veteran was told that foreclosure approval 
had been requested.  Thereafter, the record shows that the 
veteran's home was sold at a foreclosure sale in March 1989.  

In September 1995, the veteran and his spouse submitted a 
letter in which they explained that they purchased the home 
at issue and its market value had rapidly depreciated.  The 
veteran and his spouse also stated that they attempted to 
seek assistance but were unable to repay the indebtedness 
amount.  The veteran requested a waiver of indebtedness and 
attached a listing of his creditors with detailed balances 
owed and a list of his monthly household expenses.

In October 1995, the Committee denied the veteran's request 
for a waiver of recovery of indebtedness for the amount of 
$27,596.07 plus interest.  On October 27, 1995, notice of the 
determination and information detailing his procedural and 
appellate rights were mailed to the veteran. 

In June 1996, the Committee received the veteran's NOD.  In 
response, the Committee, by a July 1996 letter, asked the 
veteran to submit additional information.  In August 1996, 
the veteran requested a 60-day extension in order to gather 
the requested development.  In August 1996, the request was 
granted.  The veteran also requested a 20-day extension, 
which was granted, in September 1996.

Thereafter, the evidence of record shows that the veteran 
submitted Income Tax Return reports from 1986 to 1996, 
employment reports from September 1990 to August 1996 and a 
September 1996 Financial Aid Status Report.  

On October 15, 1996, a SOC was issued to the veteran.  In the 
SOC, the Committee denied the veteran's request of a waiver 
and determined that the record established that he was 
employed at the time of default or foreclosure.  In addition, 
in the notification letter attached to the SOC, the veteran 
was essentially told that on substantive appeal, the enclosed 
VA Form-9 should be returned within 60 days and it should set 
out the benefits sought on appeal and what error he believe 
the VA may have made.  The veteran was also told that if he 
did not respond within 60 days, it would be assumed that he 
did not intend to complete the appeal and his record would be 
closed.  

In December 1996, the veteran requested a 60-day extension 
along with a copy of his claims folder.  On December 10, 
1996, the Committee mailed to the veteran a letter which 
notified him that his request for an extension had been 
granted.  In addition, at that time, the veteran was told 
that the substantive appeal should be returned within 60 days 
from the date of the letter.  The record then shows that in a 
Report of Contact dated on February 13, 1997, the veteran's 
spouse requested an additional extension of two weeks.  The 
two-week extension was granted.  The veteran's VA Form 9 was 
received on March 25, 1997.

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105, a NOD initiates appellate 
review in the VA administrative process and the request for 
appellate review is completed by a substantive appeal (VA 
Form 1-9) after an SOC is issued by VA.  
38 U.S.C.A. § 7105(a) (West 1991) and 38 C.F.R. § 20.200 
(1994).  See also Roy v. Brown, 5 Vet. App. 554, 555 (1993); 
38 C.F.R. § 20.200 (1994).  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

On receipt of the NOD, the RO takes such action and 
development that is appropriate and if the claim remains 
denied, shall issue a SOC.  38 U.S.C.A. § 7105(d)(1).  A 
substantive appeal must then be filed within 60 days of the 
mailing of the SOC or within the remainder of the one-year 
period from the date of notification of the decision, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3), 38 
C.F.R. § 20.302(b).  If a timely substantive appeal is not 
filed, the RO may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105(d)(3).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302.

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a SSOC when 
such a response is required, may be granted for good cause.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
substantive appeal or the response to the SSOC.  The request 
for extension must be filed with the VA office from which the 
claimant received notice of the determination being appealed, 
unless notice has been received that the applicable records 
have been transferred to another VA office.  A denial of a 
request for extension may be appealed to the Board.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

In computing the time limit for any action required of a 
claimant or beneficiary, including the filing of claims or 
evidence requested by VA, the first day of the specified 
period will be excluded and the last day included.  This rule 
is applicable in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  The first day of the specified 
period referred to in paragraph (a) of this section shall be 
the date of mailing of notification to the claimant or 
beneficiary of the action required and the time limit 
therefor.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. §§ 3.110, 20.305.

The RO may close the appeal without notice to an appellant or 
his or her representative for failure to respond to a SOC 
within the period allowed.  However, if a substantive appeal 
is subsequently received within the one-year appeal period, 
the appeal will be considered reactivated.  
38 C.F.R. § 19.32.

Analysis

Upon review of the record, the evidence shows that the 
veteran's March 25, 1997 substantive appeal was not received 
in a timely fashion.  38 C.F.R. §§ 3.110, 20.305.  The 
veteran's substantive appeal was neither received within 60 
days of the issuance of October 15, 1996 SOC, within a year 
of the mailing of the date of the October 27, 1995 
notification letter, nor within the requisite time periods 
allotted subsequent to three requests for extensions.  
Because the record clearly establishes that the veteran's 
March 25, 1997 substantive appeal was not received within 60 
days of the issuance of the SOC on October 15, 1996, within a 
year of the date of the October 27, 1995 notification letter, 
or prior to the expiration of the 60-day July 1996 or 
September 1996 requests for extensions, the disposition of 
this case rests solely upon whether the veteran's substantive 
appeal was received prior to the expiration of the 
February 13, 1997 request for a two-week extension.  

As previously noted, the record shows that the Committee 
mailed the granting of the veteran's request for an extension 
letter on February 13, 1997.  Excluding the first day of the 
specified period, pursuant to VA regulations, the beginning 
date of the allotted period is February 14, 1997, and, 
including the last day, the veteran's two-week period expired 
on February 28, 1997.  Id.  However, because the Committee 
date-stamped receipt of the substantive appeal on March 25, 
1997, and the postmark of the document is not of record.  The 
postmark date must be presumed to be five days prior to that 
date, or March 20, 1997, which fell on a Thursday.  Marsh v. 
West, 11 Vet. App. 468 (1998); 38 C.F.R. § 20.305(a).  
Accordingly, the substantive appeal will be considered to 
have been received on Thursday, March 20, 1997.  
Nevertheless, in spite of the foregoing, the veteran's 
substantive appeal was not filed in a timely fashion.  As 
previously noted, the date of expiration for the two-week 
period was February 28, 1997.  Due to the foregoing 
development, the record establishes that the veteran did not 
perfect a timely appeal for a waiver of recovery of loan 
guaranty indebtedness in the amount of $27,596.07 plus 
interest.  The substantive appeal, statutorily presumed to 
have been received on March 20, 1997, was prior to the 
expiration of the February 13, 1997 request for a two-week 
extension.  Additionally, as previously noted, the 
substantive appeal was neither received within 60 days of the 
issuance of the October 15, 1996 SOC, within a year of the 
October 27, 1995 notice of denial letter, nor prior to the 
expiration of the 60- and 20-day July 1996 and September 1996 
extension periods.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1995).  In light of the aforementioned 
reasoning, the Board finds that the veteran's substantive 
appeal, which was received on March 25, 1997 was not timely 
filed.  Thus, the untimely substantive appeal deprives the 
Board of jurisdiction to consider the merit of the veteran's 
claim of a waiver of recovery of loan guaranty indebtedness.  
38 U.S.C.A. § 7105(d)(3).  The veteran's appeal, under 
38 U.S.C.A. §§ 5107(b), 7105(d)(3), 
38 C.F.R. §§ 3.110, 20.302(b), 20.305, is dismissed.


ORDER

The March 25, 1997 substantive appeal associated with the 
request for a waiver of recovery of loan guaranty 
indebtedness in the amount of $27,596.07 plus interest was 
not filed in a timely fashion; thus, the veteran's appeal is 
dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

